Citation Nr: 0110061	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for residuals of in-
service eye trauma and surgery.

3.  Entitlement to an evaluation in excess of 60 percent for 
left ear vestibular dysfunction with Meniere's disease, 
hearing loss, and tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from April 1978 to November 
1987.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board notes that the veteran also initiated any appeal of 
the RO's May 1999 denial of service connection for a neck 
condition.  However, after the RO issued a statement of the 
case on that issue in April 2000, the veteran did not timely 
perfect his appeal.  Accordingly, the issue of entitlement to 
service connection for a neck condition is not now before the 
Board for appellate review.     


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim for service connection for residuals 
of in-service eye trauma and surgery and has obtained and 
fully developed all evidence necessary for the equitable 
disposition of that claim. 

2.  There is no medical evidence of record establishing that 
the veteran currently has residuals of eye trauma and 
surgery.



CONCLUSION OF LAW

No residual of in-service eye trauma and surgery was incurred 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 1991), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board include whether the veteran is 
entitled to service connection for residuals of eye trauma 
and surgery.  The RO denied this claim in May 1999 on the 
basis that it was not well grounded.  During the pendency of 
this appeal, however, new legislation was passed that 
eliminates the need for a claimant to submit a well-grounded 
claim and amplifies the VA's duties to notify a claimant of 
the evidence needed to substantiate his claim and to assist a 
claimant in the development of his claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 
3(a), 4, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5103A, 5107(a)).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claim pursuant to the VCAA.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  
However, as explained below, prior to the enactment of the 
VCAA, the RO took action that appears to be consistent with 
the notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
the veteran's claim for service connection for residuals of 
in-service eye trauma and surgery on the merits does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

First, the RO has notified the veteran of the evidence needed 
to substantiate his claim for service connection for 
residuals of in-service eye trauma and surgery.  In its 
September 1999 statement of the case, the RO provided the 
veteran all regulations pertinent to service connection 
claims, including those relating to well-groundedness, 
informed him that it had denied his claim for service 
connection for residuals of in-service eye trauma and surgery 
because he had not submitted evidence establishing that he 
had chronic residuals of the in-service eye trauma and 
surgery (evidence that was previously required to well ground 
a claim and that is still required to grant a claim on the 
merits), and provided the veteran an opportunity to present 
argument and additional evidence on this matter.  The veteran 
and his representative took advantage of this opportunity by 
subsequently submitting written statements and presenting 
testimony at a hearing held at the RO in November 1999. 

Second, the RO has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claim.  In December 1999, the RO afforded the veteran a VA 
examination of all of his claimed disorders, during which a 
VA examiner evaluated the veteran's eyes, but did not 
diagnose any eye disorder.  In addition, the RO secured all 
evidence identified by the veteran as being pertinent to his 
claim, including VA and private outpatient treatment records 
and hospitalization reports, private medical records, and 
records from the Social Security Administration (SSA).  The 
Board is not aware of any other evidence that might 
substantiate the veteran's claim for service connection for 
residuals of in-service eye trauma and surgery.  

The veteran contends that he has an eye disorder that is 
related to his period of active service, when he sustained 
eye trauma and underwent eye surgery.  Service connection may 
be granted for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  Subsequent 
manifestations of a chronic disease in service, however 
remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran served on active duty from April 1978 to November 
1987.  Beginning in July 1978, the veteran complained of eye 
trouble on numerous occasions and was noted to have 
questionable photophobia, possible paresis of the right eye, 
extraocular muscle dysfunction, right hypertropia, right 
esotropia, and strabismus without suppression.  In February 
1982, he underwent a myectomy of the right eye, which was 
successful.  Several weeks later, he returned to duty.  In 
April 1982, he reported diplopia with prolonged reading and 
the examining physician diagnosed this complaint as a post-
operative residual.  In November 1982, the veteran sustained 
an abrasion to his left eye after an officer struck him with 
his fist.  In June 1984, he suffered eye trauma and required 
stitches after being hit in the right eye with a tire iron. 

As previously indicated, the veteran asserts that he 
currently has residuals of the in-service eye trauma and 
surgery.  Post-service medical evidence does not confirm this 
assertion.  Although the record contains numerous VA and 
private outpatient treatment records and hospitalization 
reports, letters from private medical providers, and VA 
examination reports, none of this evidence discloses post-
service treatment for, or a diagnosis of, an eye disorder.  
During the December 1999 VA examination, an examiner noted a 
history of eye muscle surgery and indicated that the veteran 
had slight left strabismus, but he did not diagnose the 
veteran with any eye disorder.

To merit an award of service connection under 38 U.S.C.A. § 
1131, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, 
there is simply no evidence other than the veteran's own 
assertions establishing that the veteran currently has 
residuals of the documented in-service eye trauma and 
surgery.  Unfortunately, the veteran's assertions in this 
regard are insufficient to establish the existence of a 
present disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions).  Inasmuch as the veteran has failed 
to submit competent evidence establishing the existence of a 
present disability resulting from service, his claim of 
entitlement to service connection for residuals of in-service 
eye trauma and surgery must be denied.  


ORDER

Service connection for residuals of in-service eye trauma and 
surgery is denied.


REMAND

The veteran also claims that he is entitled to service 
connection for a low back disorder and to an evaluation in 
excess of 60 percent for left ear vestibular dysfunction with 
Meniere's disease, hearing loss, and tinnitus.  The Board 
finds that additional development by the RO is necessary 
before the Board can decide these claims.  

As previously indicated, during the pendency of this appeal, 
legislation was passed that, in part, enhances the VA's duty 
to assist a claimant in the development of his claim.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A).  Specifically, the VCAA 
provides that the VA's duty to assist now includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or medical opinion is 
necessary to make a decision on the claim.  In this case, 
medical examinations of the veteran's back and ears are 
required because, as the record stands, there is insufficient 
medical evidence of record to determine the etiology of the 
veteran's back disorder and the current level of impairment 
caused by his service-connected left ear vestibular 
dysfunction with Meniere's disease, hearing loss, and 
tinnitus.

With regard to the first matter, service medical records 
reveal that the veteran was treated for and diagnosed with 
mechanical low back pain, a bruised back, a pulled muscle, a 
low back strain, myalgia, a back sprain, and scoliosis in 
service.  Post-service medical records reveal that the 
veteran hurt his back again during a June 1998 motor vehicle 
accident, receives regular chiropractic care for his back, 
and has been diagnosed with low back pain and spasm, a 15 to 
20 year old L1 compression fracture, and degenerative changes 
of the lumbar spine.  The veteran's chiropractor has 
submitted a November 1999 written statement that the 
veteran's 15 to 20 year old compression fracture represents 
the cause of the veteran's in-service back problems.  
However, no physician has confirmed the existence of an old 
compression fracture, and the veteran's chiropractor has not 
discussed the significance of the 1998 back injury or 
provided the rationale on which he bases his opinion.  On 
Remand, the Board believes it would be helpful to obtain a 
definitive, well-reasoned opinion regarding the etiology of 
all low back symptomatology shown to exist.

With regard to the second matter, the Board notes that the RO 
afforded the veteran a hearing in November 1999, during which 
he described in detail the nature of his service-connected 
left ear vestibular dysfunction with Meniere's disease, 
hearing loss, and tinnitus, and indicated that he suffered at 
least one severe attack weekly and 3 to 4 mild attacks daily.  
In addition, in December 1999, the RO provided the veteran a 
VA examination of this disability.  Since the hearing and 
examination, however, the veteran has asserted that this 
disability has worsened.  In light of the veteran's recent 
assertions, the veteran's claim for a higher evaluation must 
be remanded to the RO for the purpose of providing the 
veteran an updated VA examination, during which a VA examiner 
can determine the current level of impairment caused by the 
veteran's left ear vestibular dysfunction with Meniere's 
disease, hearing loss, and tinnitus.

Finally, because this claim is being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of any pertinent, 
outstanding medical records that may be missing from his 
claims file and to present further argument in support of his 
claim. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated him for 
the disabilities at issue in this Remand 
and whose records have not yet been 
obtained.  After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file any 
outstanding medical evidence the veteran 
identifies as being pertinent to his 
claims.  

2.  Thereafter, the RO should afford the 
veteran a VA examination of his low back 
by an appropriate specialist for the 
purpose of determining the etiology of 
any back disorder shown to exist.  The RO 
should provide the examiner with a copy 
of this Remand and the veteran's claims 
file for review in conjunction with the 
examination.  Following an evaluation, 
during which all indicated studies deemed 
necessary are conducted, the examiner 
should: (1) diagnose all back disorders 
present; 
(2) identify all symptoms associated with 
each disorder; and (3) with regard to 
each disorder noted, opine whether it is 
at least as likely as not that the 
disorder is etiologically related to the 
veteran's period of active service, 
including documented in-service back 
findings.  In providing his opinion, the 
examiner should discuss the significance 
of the veteran's June 1998 motor vehicle 
accident and support his conclusions with 
rationale. 

3.  The RO should also afford the veteran 
a VA examination of his service-connected 
left ear vestibular dysfunction with 
Meniere's disease, hearing loss, and 
tinnitus for the purpose of ascertaining 
the severity of this disability.  The RO 
should provide the examiner with a copy 
of this Remand and the veteran's claims 
file for review in conjunction with the 
examination.  Following an evaluation, 
during which all indicated studies deemed 
necessary are conducted, the examiner 
should: (1) identify all symptoms of the 
veteran's service-connected left ear 
disability; and (2) offer an opinion 
regarding the degree of functional 
impairment caused by this disability.  
The examiner should attempt to quantify 
the degree of impairment in terms of the 
nomenclature of the rating schedule.  The 
examiner should provide the rationale on 
which he bases his opinion. 

4.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instructions.  If the reports 
are deficient in any regard, immediate 
corrective action should be taken.

5.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

6.  The RO should then readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the RO denies 
either benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case, which cites all regulations 
pertinent to the veteran's claims, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

